Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 24-42 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 9/5/20 and 7/15/20. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 24 and 38 are objected to because of the following informalities:  
In claim 24, line 13, “the total at least one chemical oxidizing agent” is suggested for consistency with line 11. 
In claim 24, line 18, “the total at least one alkaline agent” is suggested for consistency with line 15. 
at least one chemical oxidizing agent” is suggested for consistency with line 10. 
In claim 38, line 16, “the total at least one alkaline agent” is suggested for consistency with line 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 24, lines 26 and 27 recite “the resulting composition”.  There is insufficient antecedent basis for this limitation in the claim.  In claim 24 the mixing of step (i) results in “a mixture” as described in line 3. It is suggested to amend lines 26 and 27 to include “the mixture” or “the mixture having a pH ranging from 7 to 12”.  Claims 25-37 are rejected as depending from and not clarifying claim 24.
anionic surfactant”
	In Claim 38, lines 25 and 26 recite “the resulting composition”.  There is insufficient antecedent basis for this limitation in the claim.  In claim 38 the mixing of step (i) results in “a mixture” as described in line 3. It is suggested to amend lines 25 and 26 to include “the mixture” or “the mixture having a pH ranging from 7 to 12”.  Claims 39-42 are rejected as depending from and not clarifying claim 38. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeffkes et al. (US 2006/002965; cited in IDS) in view of Hoeffkes et al. (US 2006/0210499; hereafter Hoeffkes 2).
Hoeffkes et al. teach water-soluble film sachets comprising a powdered bleach product and a method of bleaching hair (e.g. abstract; paragraph 0012, 0022; Example 1) comprising:
(i) mixing a packaging article with an aqueous composition comprising hydrogen peroxide to form a mixture (e.g. paragraphs 0012, 0059; Example 1);
wherein the packaging article comprises an envelope defining at least one cavity, wherein the envelope comprises at least one layer that is water soluble and that comprises at least one polymer chosen from polyvinyl alcohol, cellulose, or mixtures thereof (e.g. paragraphs 0005, 0017, 0031, 0043-0045),
and wherein a first cavity comprises a substantially anhydrous composition (e.g. paragraph 0056; Example 1) comprising: 

at least one alkaline agent chosen from alkali metal silicates, alkaline-earth metal silicates, alkali metal phosphates, and carbonates (e.g. paragraph 0063), wherein the total alkaline agent present ranges from 15 % to 25% by weight (e.g. paragraph 0064), 
at least one anionic surfactant (e.g. paragraphs 0078-0080), 
at least one liquid fatty substance (e.g. paragraph 0098, 0266), 
sodium stearate (e.g. paragraph 0080; Example 1), and 
at least one thickening polymer (e.g. paragraph 0090); 
(ii) applying the resulting composition to the keratin fibers (e.g. paragraph 0059; Example 1); 
(iii) leaving the resulting composition on the keratin fibers for a leave-on time and (iv) rinsing the keratin fibers (e.g. paragraph 0059).
Hoeffkes et al. do not teach that the mixture has a pH ranging from 7 to 12, or that the mixture is left on the hair for 1 minute to 1 hour.  This is made up for by the teachings of Hoeffkes 2.
Hoeffkes 2 teaches bleaching agents for keratin-containing fibers, in particular, human hair, comprising (a) at least one peroxo compound and/or at least one alkalinizing agent chosen from ammonium, alkali metal and alkaline earth metal carbonates, hydrogencarbonates and carbamides (b) hydrogen peroxide, and (c) SiO2 compounds (e.g. abstract). Hoeffkes 2 teaches the agents are in a pH range of from 4.5 to 9.0 and have a particularly gentle effect on the 
Regarding Claims 24, 27, 29, 33, 35, 37, 39, it would have been obvious to one of ordinary skill in the art to have selected the pH and leave-on time of Hoeffkes 2 for use in the method of Hoeffkes et al. One of ordinary skill in the art would have predicted success as the compositions and methods of Hoeffkes et al. and Hoeffkes 2 are substantially similar, and one would have been motivated to select the pH and leave-on time of Hoeffkes 2 as they are taught to have a particularly gentle effect on the keratin-containing fibers and the skin. 
Regarding claims 25 and 40, Hoeffkes et al. is silent as to the pH of the composition comprising hydrogen peroxide, however as the final mixture overlaps with the claimed range, then the pH of the hydrogen peroxide solution would at least overlap with the claimed range of less than 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 26 and 41, Hoeffkes et al. teach the hydrogen peroxide is present in an amount of 6 wt%, which is within the claimed range of 2% to 12% by weight (e.g. Example 1). 
Regarding Claims 28 and 38, Hoeffkes et al. teach the at least one alkali agent is sodium silicate (e.g. Example 1).
Regarding Claims 30, 31 and 38, Hoeffkes et al. teach that the at least one surfactant is chosen from alkyl sulfates, including sodium lauryl ether sulfate (e.g. paragraph 0079; Example 1). 

Regarding Claims 34 and 38, Hoeffkes et al. teach the at least one thickening polymer may be gums, celluloses, cellulose derivatives, guar gums, and starch derivatives (e.g. paragraph 0090). 
Regarding Claims 36 and 42, Hoeffkes et al. are silent as to the weight ratio of the packaging article to the aqueous composition.  However, Hoeffkes et al. exemplify a sachet thickness of 20 microns for containing 25 g of bleaching powder.   It appears that the weight ratio would at least overlap with the claimed range of about 10/90 to about 50/50.  The US Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619